Title: To George Washington from Samuel Huntington, 21 June 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia June 21. 1781
                        
                        Your Excellency will receive enclosed, three Acts of Congress.
                        No. 1 of the 16th Instant relative to granting Furloughs & Discharges &c. No. 2 of the 10th
                            containing Regulations for the Department of the Clothier General, also an Order to the Board of War respecting the
                            medical Department and Resolve relative to the Canadians in Col. Hazens Regiment. No. 3 abolishing the Department of
                            Assistant Quarter Master General. I have the Honor to be, with the highest Regard Your Excellency’s most obedient
                            & most humble Servant
                        
                            Sam. Huntington President

                        
                    